DETAILED ACTION
This Office Action is in response to Application 16/467,968 filed on June 08, 2019.
Claims 1 – 21, & 23 are being considered on the merits.
Claims 2 -13, 15 – 21, & 23 are currently amended. 
Claim 22 is cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One information disclosure statement (IDS) was submitted with Application 16/467,968. The IDS submitted on January 10, 2020 was filed after the mailing date of the Application 16/467,968 on June 08, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on May 06, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings submitted on May 06, 2019 are accepted. 

Claim Objections

Claim 21 is objected to because of a typo in the preamble of the claim “The target of claim 1.” This limitation element should read “The target of claim 14.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “The target of claim 14.”

Claim 23 is objected to because of a typo in the preamble of the claim “The target of claim 1.” This limitation element should read “The target of claim 14.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “The target of claim 14.”


Claim 16 is objected to because of a typo in the limitation of the claim “second and third structures.” This limitation element should read “second and third different structures.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “second and third different structures.”

Claim 17 is objected to because of typos in the limitations of the claim: “second structure” and “third structure.” These limitation elements should read “second different structure” and “third different structure,” respectively. Appropriate correction is required. For examination purposes, 


Claim 19 is objected to because of a typo in the limitation of the claim “second and third structures.” This limitation element should read “second and third different structures.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “second and third different structures.”

Claim 20 is objected to because of a typo in the limitation of the claim “second and third structures.” This limitation element should read “second and third different structures.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “second and third different structures.”


Claim 23 is objected to because of a typo in the limitation of the claim “second, third.” This limitation element should read “second and third different structures.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “second and third different structures.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 - 13 are rejected as being unpatentable over Ichinose (US Pub. 2019/0287837) in view of Wright (US Pat. 6,774,998). 

Regarding claim 1, Ichinose teaches:
a method for measurement of misregistration in the manufacture of semiconductor device wafers (Abstract; para [0256]), the method comprising:
measuring misregistration between layers of a semiconductor device wafer at a first instance and providing a first misregistration indication (Fig 1, module 5001, paras [0251] – [0253]; see also paras [0256] & [0257]); 
measuring misregistration between layers of a semiconductor device wafer at a second instance and providing a second misregistration indication(Fig 1, module 5002,  paras [0251] – [0253]; see also paras [0256] & [0257]); 
providing a misregistration measurement difference output in response to a difference between said first misregistration indication and said second misregistration indication (Fig 14, step s330, para [0138]: overlay displacement; see also paras [0251] – [0253]); 
providing a baseline difference output; and 
ameliorating said difference between said misregistration measurement difference output and said baseline difference output (para [0138]; see also para [0239]), 

Ichinose teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    740
    563
    media_image1.png
    Greyscale


[0256] Also, wafer W.sub.11 may be carried into measurement system 500.sub.1 or measurement system 500.sub.2 just before wafer W.sub.11 that has gone through various processes (including etching processing and film deposition processing) is carried into C/D 300 (or another coater/developer) so that exposure processing is performed on the following layer of the second layer, and any one of measurement devices 100.sub.i (i=one of 1 to 6) may acquire both the absolute position coordinates of the first mark image (or wafer mark of the first layer) and the absolute position coordinates of the second mark image (or wafer mark of the second layer) of wafer W.sub.11, or the absolute position coordinates of the second mark image (or wafer mark of the second layer) of waferW.sub.11. Also in this case, the overlay error between the first layer and the second layer (position displacement between the first layer and the second layer) may be obtained by measurement system 500.sub.1 or measurement system 500.sub.2, or information on the absolute position coordinates acquired by measurement system 500.sub.1 or measurement system 500.sub.2 may be supplied to another apparatus (e.g., host computer 2000), and the another apparatus may obtain the overlay error between the first layer and the second layer (position displacement between the first layer and the second layer). Also, information on the overlay error between the first layer and the second layer ( position displacement between the first layer and the second layer) obtained by measurement system500.sub.1 or measurement system 500.sub.2, or information on the absolute position coordinates acquired by measurement system 500.sub.1 or measurement system 500.sub.2 may be supplied to exposure apparatus 200, or to another exposure apparatus.

[0251] As is obvious from the description above, with the overlay measurement method performed in substrate processing system 1000, measurement system 500.sub.2 can measure each of the absolute position coordinates of the first mark image and the absolute position coordinates of the second mark image, and can measure overlay error based on these absolute position coordinates. Also, an unconventional significant effect can be obtained in which the main cause of the overlay error can be specified to exposure of the lower layer or to exposure of the upper layer.

[0252] Note that since the overlay error (overlay displacement) between the first layer and the second layer is obtained in step S330 described above, step S332 may be executed as necessary.

    PNG
    media_image2.png
    538
    562
    media_image2.png
    Greyscale




[0253] Note that in the description above, while overlay displacement measurement marks (the first mark image and the second mark image) were used to obtain the overlay error between the first layer and the second layer, wafer marks (alignment marks) may also be used. That is, the overlay error between the first layer and the second layer may be obtained from the absolute position coordinates of I wafer marks of the first layer and the absolute position coordinates of I wafer marks of the second layer.

[0138] Analysis device 3000 performs various analyses and operations, in accordance with instructions from host computer 2000. In one example, analysis device 3000, for example, performs an operation according to a predetermined program, based on measurement results of overlay displacement acquired, for example, in the manner described later on by measurement system500.sub.2, and calculates correction values which are to be fed back to exposure apparatus 200.

but Ichinose does not explicitly disclose: 
providing a baseline difference output; and 
ameliorating said difference between said misregistration measurement difference output and said baseline difference output.

However, Wright teaches: 
providing a baseline difference output (Fig 2, col 10, ln 57 – col 11, ln 12: predetermined boundary parameter); and 
ameliorating said difference between said misregistration measurement difference output and said baseline difference output (Fig 2, col 5, ln 25 – ln 41; see also col 10, ln 57 – col 11, ln 12).

Wright teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image3.png
    651
    498
    media_image3.png
    Greyscale


The scatterometry tool 230 provides a measure of the control error. Each of the misregistration measurements corresponds to one of the overlay control input signals. The controller 240 may perform preprocessing or data manipulation activities. One such preprocessing activity is outlier rejection. Outlier rejection is a gross error check that is employed to ensure that the measured misregistration is reasonable in light of the historical performance of the semiconductor manufacturing process. This procedure involves comparing each of the misregistration errors to a corresponding predetermined boundary parameter. In one embodiment, even if one of the predetermined boundaries is exceeded, the error data from the entire semiconductor wafer lot may be rejected. To determine the limits of the outlier rejection boundary, thousands of actual semiconductor manufacturing fabrication data point sare collected. The standard deviation for each error parameter in this collection of data is then calculated. The boundary threshold is selected as a multiple of the standard deviation (i.e., positive or 


A controller 240 is provided for providing feedback to the photolithography tool 220 based on themisregistration measurements generated by the scatterometry tool 230. The controller 240 adjusts theoperating recipe of the stepper 224 to correct for misregistration errors. In the illustrated embodiment,the controller 240 is a computer programmed with software to implement the functions described.However, as will be appreciated by those of ordinary skill in the art, a hardware controller designed toimplement the particular functions may also be used. Moreover, the functions performed by thecontroller 240, as described herein, may be performed by multiple controller devices distributedthroughout a system. Additionally, the controller 240 may be a stand-alone controller, it may beintegrated into a tool, such as the photolithography tool 220, or the scatterometry tool 230, or it may bepart of a system controlling operations in an integrated circuit manufacturing facility.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichinose to incorporate the teachings of Wright wherein providing a baseline difference output; and ameliorating said difference between said misregistration measurement difference output and said baseline difference output. The one of ordinary skill in the art would have been motivated to do so to reduce defects (misregistrations) in semiconductor device wafers while ensuring misregistration measurements are reasonable in light of the baseline performance of the semiconductor manufacturing process, thereby increasing overall semiconductor device wafer yields (Wright: col 1, ln 15 – 57 & col 10, ln 57 – col 11).


Modified Ichinose further teaches, and Wright also teaches wherein: 
said ameliorating comprises at least one of: changing a misregistration metrology (Wright: col 8, ln 64 – col 9, ln 9: operating recipe); and 
changing at least one process step in said manufacture of semiconductor device wafers (Wright: col 8, ln 64 – col 9, ln 9: control operations).

Modified Ichinose (as well as Wright) teaches specifically (red boxes and underlines are added by Examiner for emphasis):

After receiving the degree of misregistration from the scatterometry tool 230, the controller 240 may take a variety of autonomous actions. These actions may include fault detection and/or process control functions. In one embodiment of the present invention, the controller 240 is adapted to modify the operating recipe of the photolithography tool 220 based on the misregistration metric to control operations on subsequently processed wafers. The controller 240 may also use the misregistration metric for fault detection. If the measured amount of misregistration is above a predetermined threshold, the wafer may be reworked (i.e., the photoresist layer is stripped and reformed) prior to performing any additional process steps.

Regarding claim 3, modified Ichinose teaches all the limitations of claim 1.
Modified Ichinose further teaches, Wright also teaches, comprising:
comparing said difference between said misregistration measurement difference output and said baseline difference output with a threshold and wherein said ameliorating occurs when said difference between said misregistration measurement difference output and said baseline difference output exceeds said threshold (Wright: Fig 2, col 10, ln 57 – col 11, ln 12).


Regarding claim 4, modified Ichinose teaches all the limitations of claim 1.
Modified Ichinose further teaches wherein: 
said baseline difference output (Wright: Fig 2, col 10, ln 57 – col 11, ln 12: predetermined boundary parameter)
 represents a calculated compilation of differences between said first misregistration indication and said second misregistration indication (Ichinose: para [0239]).

Modified Ichinose teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0239] Next, in step 332, by measurement system controller 530.sub.2 (or controller 60.sub.3), a judgment is made, for example, in the following manner on whether exposure of the first layer or exposure of the second layer is the main cause of the overlay error, based on the absolute position coordinates of I first mark images and the absolute position coordinates of I second mark images. That is, measurement system controller 530.sub.2 (or controller 60.sub.3) obtains displacement amount(ΔX1.sub.i, ΔY1.sub.i) (i=1 to I) from design position coordinates of the first mark image and displacement amount (ΔX2.sub.i, ΔY2.sub.i) (i=1 to I) from design position coordinates of the second mark image, and for each of ΔX1.sub.i, ΔX2.sub.i, ΔY1.sub.i, and ΔY2.sub.i, obtains the sum total ofi=1 to I, ΣX1.sub.i, ΣX2.sub.i, ΣY1.sub.i, and ΣY2.sub.i. Then, in the case of σX1.sub.i>ΣX2.sub.1 andΣY1.sub.i>ΣY2.sub.i, measurement system controller 530.sub.2 (or controller 60.sub.5) judges thatthe overlay error is mainly caused by exposure of the first layer for both the X-axis direction and the 1.sub.i<ΣX2.sub.i and ΣY1.sub.i<ΣY2.sub.i, measurement system controller 530.sub.2 (or controller 60.sub.5) judges that the overlay error is mainly caused by exposure of the second layer for both the X-axis direction and the Y-axis direction. Also, in the case ofΣX1.sub.i>ΣX2.sub.i and ΣY1.sub.i<ΣY2.sub.i, measurement system controller 530.sub.2 (or controller 60.sub.5) judges that the overlay error is mainly caused by exposure of the first layer in the X-axis direction and exposure of the second layer in the Y-axis direction, and in the case ofΣX1.sub.i<ΣX2.sub.i and ΣY1.sub.i>ΣY2.sub.i, controller 530.sub.2 (or controller 60.sub.5) judges that  the overlay error is mainly caused by exposure of the second layer in the X-axis direction and exposure of the first layer in the Y-axis direction.

Regarding claim 5, modified Ichinose teaches all the limitations of claim 1.
Modified Ichinose further teaches, and Ichinose also teaches, wherein: 
said first and second instances comprise different stages in a manufacturing process of a single batch of semiconductor device wafers (Ichinose: claim 79) 
intended to be identical from which said semiconductor device wafer is selected (Ichinose: [0282]).


Modified Ichinose teaches specifically (red boxes and underlines are added by Examiner for emphasis):

79. A substrate processing system, comprising: a first measurement system and a second measurement system structured from the measurement system according to claim 49; and an exposure apparatus that has a substrate stage on which the substrate that has completed measurement of position information on the plurality of marks by at least one of the first measurement device and the second measurement acquiring position information on the plurality of marks performed in at least one of the first measurement device and the second measurement device that the first measurement system is equipped with is performed on a substrate that has gone through at least one processing of; cleaning, oxidation/diffusion, film deposition, etching, ion implantation, and CMP and is before coating of a sensitive agent for the next exposure, acquiring position information on the plurality of marks performed in at least one of the first measurement device and the second measurement device that the second measurement system is equipped with is performed on a substrate before etching processing, the substrate having been exposed by the exposure apparatus and has been developed, and acquiring position information on the plurality of marks for different substrates by each of the first measurement system and the second measurement system is performed concurrently with alignment measurement and exposure to different substrates by the exposure apparatus.


[0282] Also, in the embodiment above, one of measurement systems 500.sub.1 and 500.sub.2 does not have to be equipped with a plurality of measurement devices 100.sub.1. For example, measurement system 500.sub.1 may be equipped with a plurality of measurement devices 100.sub.i,and measurement system 500.sub.2 may be equipped with only one measurement device. In this case, measurement processing (at least one of measurement processing of wafer grid and overlay displacement measurement processing) described so far performed with the plurality of measurement devices on the wafers in the same lot should be performed, using measurement system 500.sub.1.Also, in this case, a typical overlay measuring instrument may be used instead of measurement system 500.sub.2.

Regarding claim 6, modified Ichinose teaches all the limitations of claim 5.
Modified Ichinose further teaches, and Ichinose also teaches, wherein: 
the same semiconductor device wafer is measured at said first and second instances (Ichinose: [0273]).

Modified Ichinose teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0273] Also, the three measurement devices 100.sub.4 to 100.sub.6 of measurement system500.sub.2 may be adjusted using, for example, a reference wafer, so that substantially the same measurement results can be obtained in the case of performing measurement processing, for example, on one wafer in one lot under the same conditions in each of the three measurement devices100.sub.4 to 100.sub.6.

Regarding claim 7, modified Ichinose teaches all the limitations of claim 5.
Modified Ichinose further teaches, and Ichinose also teaches, wherein: 
different semiconductor device wafers, which are selected from said single batch of semiconductor devices intended to be identical, are measured at said first and second instances (Ichinose: claim 79). 

Regarding claim 8, modified Ichinose teaches all the limitations of claim 1.
Modified Ichinose further teaches, and Ichinose also teaches, wherein: 



said first and second instances comprise different regions of a single target on said semiconductor device wafer (Ichinose: para [0239]).

Regarding claim 9, modified Ichinose teaches all the limitations of claim 1.
Modified Ichinose further teaches, and Wright also teaches, wherein: 
said misregistration measurement difference output comprises an indication of metrology quality (Wright: col 8, ln 64 – col 9, ln 9).

Regarding claim 10, modified Ichinose teaches all the limitations of claim 5.
Modified Ichinose further teaches, and Wright also teaches, wherein: 
said misregistration measurement difference output comprises an indication of quality of at least one of said different stages (Wright: col 8, ln 64 – col 9, ln 9).

Regarding claim 11, modified Ichinose teaches all the limitations of claim 5.
Modified Ichinose further teaches, comprising:
 	using at least one of said first and second misregistration measurement indications (Ichinose : Fig 1, module 5001, paras [0251] – [0253]; see also paras [0256] & [0257])
to ameliorate misregistration measurement (Wright: Fig 2, col 5, ln 25 – ln 41; see also col 10, ln 57 – col 11, ln 12)
between layers of a semiconductor device at a third instance (Wright: claim 67).

Modified Ichinose teaches specifically (red boxes and underlines are added by Examiner for emphasis):


67. The measurement system according to claim 49, wherein the plurality of measurement devices includes at least one third measurement device which performs a different type of measurement from that of the first measurement device and that of the second measurement device with respect to the substrate.

Regarding claim 12, modified Ichinose teaches all the limitations of claim 11.
Modified Ichinose further teaches, and Wright also teaches, wherein:
 	said third instance comprises a later stage in said manufacturing process of said semiconductor device  (Wright: claim 67).

Regarding claim 13, modified Ichinose teaches all the limitations of claim 5.
Modified Ichinose further teaches comprising: 
comprising using said misregistration measurement difference output  (Ichinose: para [0138]; Wright: Fig 2, col 5, ln 25 – ln 41; see also col 10, ln 57 – col 11, ln 12).
to ameliorate parameters of said manufacturing process of said single batch of semiconductor devices intended to be identical from which said semiconductor device wafer is selected (Wright: col 8, ln 64 – col 9, ln 9:).


Claim 14, 16 – 21, & 23 are rejected as being unpatentable over Daniel (US Pub. 2018/0275530), in view of Adel (US Pub. 2006/0039595) incorporated by reference (Daniel: para [0035]). 

Regarding claim 14, Daniel teaches: 
A target for use in the measurement of misregistration in the manufacture of semiconductor device wafers and in the calibration of said measurements of misregistration (Abstract), said target comprising:
 at least a first structure arranged on a first layer of a semiconductor device wafer (Fig 3, modules 302a and 302b, paras [0029]-[0030] & [0032]); and 
at least a second and a third different structures arranged on a second layer of said semiconductor device (Fig 3, modules 304a and 304b, paras [0029]-[0030] & [0032]; paras [0037] & [0043]), 

Daniel teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0029] Referring generally to FIGS. 3 through 10, an overlay target suitable for imaging based overlay metrology is described in accordance with the present disclosure. In a general sense, the overlay targets of the present invention may be used to determine overlay error between two successive process layers of a semiconductor wafer. For example, an overlay target may be utilized to measure the alignment of a first semiconductor layer with respect to a second semiconductor layer, where the second layer and the first layer are disposed successively. Additionally, an overlay target may be used to determine alignment error between two structures formed on a common semiconductor layer via two or more different processes (e.g., lithographic exposures). For example, an overlay target may be utilized to measure the alignment of a first pattern with respect to a second pattern, where the first pattern and the second pattern are successive patterns formed on the same semiconductor layer.
[0030] For instance, in a measurement utilizing two or more overlay targets, an overlay target may be printed at a specific location on a first wafer layer and a second wafer layer, so that when the first and second layers are properly aligned the pattern elements of the first structure and second structure of the overlay target also align. When the first and second layers are ‘mis-registered,’ however, a relative shift between the pattern elements of the first structure 102 and the second structure 104 of a given thin overlay mark 100 exists, a shift that can be measured through a variety of techniques.

[0032] FIG. 3 illustrates a top plan view of a six-layer overlay target 300 suitable for imaging base dmetrology, in accordance with an exemplary embodiment of the present invention. In one aspect, the overlay target 300 may include three or more target structures. In another aspect of target 300, each of the target structures of the overlay target 300 includes two or more pattern elements. Note that for the purposes of this disclosure texture patterns in FIG. 2 (and figures throughout this disclosure) are used to represent the different target structures of a target, wherein pattern elements belonging to the same target structure have the same texture. The texture patterns displayed in the various figures of the present disclosure should not be interpreted as limiting as the selected texture pattern is not representative of a structural aspect of the associated pattern element, but is merely utilized to represent pattern elements of the same target structure. By way of example, as shown in FIG. 3, the target 300 may include six target structures (each structure illustrated with a unique texture). Further, each of the six target structures of target 300 may include two pattern elements. For instance, as shown in FIG. 3, a first structure may include pattern elements 302a and 302b, a second structure may contain pattern elements 304a and 304b, a third structure may include pattern elements 306a and306b, a fourth structure may include pattern elements 308a and 308b, a fifth structure may include pattern elements 310a and 310b, and a sixth structure may include pattern elements 312a and 312b. More generally, a given structure of target 300 (i.e., first, second, third, or up to an Nth structure) may contain from two pattern elements up to and including an Nth pattern element.

    PNG
    media_image4.png
    766
    674
    media_image4.png
    Greyscale

[0037] It should be recognized by those skilled in the art that the number of target structures and the number of pattern elements within the target structures as depicted in FIG. 3 do not represent limitations, but rather should be interpreted as illustrative in nature.

[0043] In another aspect, the shapes of the pattern elements within a given structure (i.e., the first structure or the second structure) may be non-uniform (not shown). More specifically, a given structure may contain more than one pattern element shape. For example, the fourth structure may include pattern element 308a having a ‘cross’ shape (not shown) and a pattern element 308b having a square shape. It should be recognized that there is no generalized limitation on the shape of the pattern elements of the target structures of overlay target 300, provided the shapes of the pattern elements and the orientation of the pattern elements results in the target structures having 180 degree rotational invariance about their common center of symmetry and each pattern element of each target structure having 90 degree rotational invariance about its individual center of symmetry.




at least a second and a third different structures arranged on a second layer of said semiconductor device. 
However, Daniel suggest the presence of a second and a third different structures arranged on a second layer of said semiconductor device because a second structure may include more than two non-uniform/different pattern elements, which may be construed as a third structure (Daniel: paras [0037] & [0043]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found the construction of the third different structure as non-uniform pattern elements of the second structure arranged on a second layer of said semiconductor device as obvious. 

Alternatively, the inclusion of a third different structure of the claimed target was no more than mere duplication parts, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent a new and unexpected results (Explanation: The specification of the instant application does not provide persuasive evidence regarding the patentable significance of a second and a third different structures arranged on a second layer of said semiconductor device and, therefore, the particular limitation is deemed obvious. See In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See also MPEP § 2144.04(IV)(B)).




Regarding claim 16, Daniel teaches the limitations of claim 14.
Daniel further teaches, and Adel also teaches, wherein: 
at least one of said first, second and third structures is defined by a plurality of sub-lines and sub-spaces between said sub-lines, said sub-lines having being characterized by a pitch (Adel: Fig 2, modules 74A-D, paras [0062], [0064] & [0069]-[0070])

[0062] Each of the working zones 72 contains an individual periodic structure 74, as for example, periodic structures 74A-D. As shown, each of the periodic structures 74 substantially fills the perimeter of its corresponding working zone 72. Moreover, each of the periodic structures 74 includes a plurality of coarsely segmented lines 76 that increase the amount of information that may be used for overlay measurements. In addition, by constructing marks from periodic structures, it is possible to implement a broader range of overlay measurement algorithms that maximize the benefits of higher information density in the mark. Each of the coarsely segmented lines 76 is formed by a number of sub-structures or finely segmented elements 78.

 [0064] The dashed lines may represent continuous linear formations within each of the periodic structures. However, in alternative embodiments, it is possible that the finely segmented elements 78 within each periodic structure may take on various shapes and sizes, which include discontinuous linear formations that are segmented at regular intervals. These will be described in greater detail below. In one embodiment, the geometry, i.e., linewidth and spacing, of the periodic structure is configured to find the proper balance between the image resolution of the metrology tool and the robustness of the process. For instance, in most cases, it is desirable to have a large geometry (e.g., large linewidths and spacings) so that the periodic structure may be optically resolved by the tool, and a small geometry (e.g., small linewidths and spacings) so that the process effects on the mark are minimized.

[0069] In the illustrated embodiment, each of the periodic structures 74A-D has the same pitch and duty cycle. That is, each of the periodic structures 74 consist of an equal number of coarsely segmented lines 76, which are parallel and which have equal linewidths and equal spacings there between. The dimensions of the pitch, linewidths and spacings may be widely varied. By way of example, the dimension of the pitch may be between about 1 to about 3 microns, and the dimensions of the linewidths and spacings may be between about 0.3 to about 2 microns, and more particularly between about 0.5 to about 1 micron.

[0070] It should be noted that equal pitch, linewidths and spacings for each of the periodic structures isnot a limitation and that they may vary according to the specific needs of each mark. For example, each of the periodic structures may have a different pitch or duty cycle. Alternatively, some of periodic structures may have the same pitch or duty cycle, while other periodic structures may have a different pitch or duty cycle. Furthermore, the periodic structures may have a pitch that varies across the periodic structure. By way of example, the periodic structure may be a chirped periodic structure (e.g., smaller to larger). As was explained previously, the pitch, linewidths and spacings are generally optimized according to process robustness requirements and contrast requirements of the metrology tool.



Explanation: Adel was incorporated by reference by Daniel. See Daniel para [0035] for details] 


    PNG
    media_image5.png
    965
    728
    media_image5.png
    Greyscale

Regarding claim 17, Daniel teaches the limitations of claim 16.
Daniel further teaches, and Adel also teaches, wherein: 
said second structure is defined by a plurality of second structure sub-lines and a plurality of second structure sub-spaces having a second structure pitch (Adel: Fig 2, modules 74A-D, paras [0062], [0064] & [0069]-[0070]); 
said third structure is defined by a plurality of third structure sub-lines and a plurality of third structure sub-spaces having a third structure pitch (Adel: Fig 2, modules 74A-D, paras [0062], [0064] & [0069]-[0070]); and 
said second structure pitch and said third structure pitch are different from one another (Adel: Fig 2, modules 74A-D, paras [0062], [0064] & [0069]-[0070]).




Regarding claim 18, Daniel teaches the limitations of claim 14.
Daniel further teaches wherein: 
said target has is characterized by rotational symmetry (para [0033]).

Daniel teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0033] In another aspect of target 300 of the present invention, each of the target structures of target
300 are designed such that each is invariant to a 180 degree rotation about a common center of symmetry 110 . For example, as shown in FIG. 3, upon rotating the target structures about the common center of symmetry 110 by 180 degrees the top view image of the structures remains identical to the top view image of the structures prior to rotation. Resultantly, it will be recognized by those skilled in the art that the overall target, consisting of the multiple individual structures, is invariant to a 180 degree rotation about the common center of symmetry 110 when properly aligned. In one embodiment, as illustrated in FIG. 3 , the two pattern elements of each structure may be oriented at positions diagonally opposed to one another, resulting in 180 degree rotational symmetry for the overlay target as a whole.

Regarding claim 19, Daniel teaches the limitations of claim 14.
Daniel further teaches wherein: 
 said first, second and third structures are periodic structures (para [0044]).


Daniel teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0044] The pattern elements of the structures of overlay target 300 may be arranged according to various sets of spatial positions. For example, the pattern elements 302a and 302b of the first structure, the pattern elements 304a and 304b of the second structure, the pattern elements 306a and306b of the third structure, the pattern elements 308a and 308b of the fourth structure, the pattern elements 310a and 310b of the fifth structure, and the pattern elements 312a and 312b of the sixth structure may be arranged such that they form a periodic or non-periodic pattern. For instance, as shown in FIG. 3, the two-dimensional arrangement of the pattern elements 302a through 312b forms a two-dimensional periodic array. It is contemplated herein that a variety of arrangements may be suitable for creating the 180 degree rotational invariance of the target 300

Regarding claim 20, Daniel teaches the limitations of claim 19.
Daniel further teaches wherein: 
wherein said second and third structures overlie said first periodic structure (para [0029]). 

Regarding claim 21, Daniel teaches the limitations of claim 14.
Daniel further teaches wherein: 
said first, second and third structures are bars or rectangular boxes (para [0043]).




Regarding claim 23, Daniel teaches the limitations of claim 14.
Daniel further teaches comprising: 
at least a fourth structure and wherein said first, second, third and fourth structures have are characterized by rotational symmetry (paras [0032] - [0033]).

Claim 15 is rejected as being unpatentable over Daniel (US Pub. 2018/0275530), in view of Allen (US Pat. 5,699,282).

Regarding claim 15, Daniel teaches all the limitations of claim 14, 
but Daniel does not explicitly disclose:
said second and third different structures are formed simultaneously, using identical fabrication tools and methods.

However, Allen teaches wherein: 
said second and third different structures are formed simultaneously, using identical fabrication tools and methods (col 9, ln 13 -27; col 11, ln 30 - 38).

Allen teaches specifically (red boxes and underlines are added by Examiner for emphasis):

FIG. 1 shows an exemplary layout for an integrated circuit wafer 10 employing composite test structures 12 at each of twenty-five "exposure sites" 14. In this example, twenty-five nominally identical integrated circuit "chips" are to be formed on wafer 10, one at each exposure site 14; three identical composite test structures 12 are formed simultaneously, at each of the twenty-five exposure sites 14, in order to . Alternatively, structures 12 may be composed of patterns generally as shown schematically in FIGS. 2(a)-(c), which may incorporate test structure elements as shown in one of FIGS. 7 and 8 in test structures shown in FIGS. 5, 6 and 9-11.


According to an important aspect of the invention of parent application Ser. No. 08/382,973, the same tool is used to form a portion of the test structure added to previously-formed portions of test structures at each of a plurality of test structure locations, such as exposure sites 14, so that the local error P .sub.j is systematic, appearing at the same respective location in a plurality of sets of test structures. This enables the least squares analysis discussed above to separate out tool-wide errors M.sub.i from local pattern manufacturing errors P.sub.j.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ichinose to incorporate the teachings of Allen, wherein said second and third different structures are formed simultaneously, using identical fabrication tools and methods. The one of ordinary skill in the art would have been motivated to do so in order to distinguish between tool-wide errors (detected when structures are formed simultaneously) and local pattern manufacturing errors, thereby enabling the calibration of said identical fabrication tools when tool-wide errors are detected (Allen: col 9, ln 29 – and 39; see also col 11, ln 30 - 38).





Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Abdulhalim (US Pub. 2003/0002043)
Abdulhalim (US Pub. 2018/0100735)
Lu (US Pub. 2017/0133274)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/03/2021



/THOMAS C LEE/               Supervisory Patent Examiner, Art Unit 2115